EXHIBIT 2
DAVID B. SHANIES LAW OFFICE
David B. Shanies
Joel A. Wertheimer
411 Lafayette Street, Sixth Floor
New York, New York 10003
(212) 951-1710 (Tel)
(212) 951-1350 (Fax)
david@shanieslaw.com
joel@shanieslaw.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

RITA DAVE,

                               Plaintiff,
                                                            Case No. 15-CV-3864 (JMA) (GRB)
          against
                                                                    NOTICE OF
THE COUNTY OF SUFFOLK, DETECTIVE                                RULE 45 SUBPOENA
INVESTIGATOR LAWRENCE SHEWARK, P.O.
                                                                  AND COMMAND
JANE DOE, AND P.O.S JOHN DOE #1-10,                          TO PRODUCE DOCUMENTS
                               Defendants.


       TO:     Ernesto Pizarro

               YOU ARE HEREBY COMMANDED, pursuant to the Federal Rules of Civil

Procedure, including Rules 26, 30, and 45 thereof, that by the subpoena of Plaintiff Rita Dave,

through her counsel, the David Shanies Law Office, you must produce designated documents,

electronicall stored information, and tangible things (collectivel , Documents ) in our

possession, custody, or control, as set forth below.

               You may satisfy your obligations under this subpoena by transmitting copies of the

requested Documents to the David Shanies Law Office, 411 Lafayette Street, New York, New

York 10003, on or before April 11, 2019.
                                          INSTRUCTIONS

                1.      Local Rule 26.3 of the U.S. District Court for the Eastern District of New

York is incorporated herein by reference. Terms in the singular shall include the plural, and

terms in the plural include the singular. Terms in the masculine shall include the feminine, and

terms in the feminine shall include the masculine. The ords and and or shall be construed

conjunctively or disjunctively as necessary to make the request inclusive rather than exclusive.

The ord an       means all and the ord all means an . The ords an                and all shall be

construed as necessary to make a request inclusive rather than exclusive.

                2.      To the extent a document is sought herein and the document was, but is no

longer in your possession, subject to your control, or in existence, state whether it: (i) is missing

or lost, (ii) has been destroyed, (iii) has been transferred, voluntarily or involuntarily, to others,

or (iv) has been otherwise disposed of; state the date or approximate date of disposition of the

document; state the author(s), sender(s), recipient(s) and copyee(s) of the document; summarize

the contents of the document; identify the person who authorized its transfer, destruction, or

other disposition; state whether the original or a copy thereof is within the possession, custody,

or control of any other person; and identify such person(s).

                3.      The requests contained herein apply to all documents in your possession,

custody, or control; and that of your representatives, attorneys, employees, agents, executors,

affiliates, or anyone acting or purporting to act on your behalf, regardless of where such

documents are located.

                4.      If you object to any Document request or to providing a particular item of

information requested therein, please state the grounds for your objection with specificity, and

comply with any portion of the request to which you do not object.
               5.         For each Document withheld on the grounds of privilege, provide the

following information:

               a)         The date of the document;
               b)         The type of document;
               c)         The author of the document;
               d)         Any addressee or other recipient of the document, including
                          copyees;
               e)         The subject matter of the information withheld;
               f)         All persons who have knowledge of the information and their
                          positions or titles;
               g)         All persons to whom the information has been revealed and their
                          positions or titles;
               h)         If not apparent, the relationship between the author, addressee, and
                          recipients to each other; and
               i)         The nature of the privilege claimed and the basis of the claim of
                          privilege.

               6.         Unless otherwise specified herein, the time period relating to these requests

is May 1, 2018 to Present (the Relevant Time Period ).


               7.         Plaintiff reserves the right to propound additional requests for production

of documents during the pendency of fact discovery in this case.


               8.         These requests for production are continuing so as to require you to

supplement your responses in the event you acquire further information, documents, or other

materials between the time your responses are served and the time of trial.


               9.         Plaintiff reserves the right to seek production of your cell phone(s) and

any other communication device(s) for forensic examination.

                                             DEFINITIONS

               A.          Person   means natural persons, firms, proprietorships, associations,

partnerships, corporations, governmental entities and agencies, and every other type of

organization or entity.
               B.      The term concerning , including an variant thereof, includes referring to,

responding to, relating to, connected with, commenting on or in respect of, analyzing, touching

upon, constituting and being and is not limited to contemporaneous events, actions,

communications or documents.

               C.       Document or Documents means               riting or record of any type or

description, including in electronic form, including but not limited to the original or any

non-identical copy, regardless of origin or location of any paper, book, pamphlet, newspaper,

magazine, periodical, letter, memorandum, telegram, email, text message, social media

information, digital file, report, record, study, interoffice or intraoffice communication,

photograph, handwritten note, diary, invoice, purchase order, bill of lading, promissory note,

check, bank draft, financial record, transcript of court proceeding and/or hearing, transcript of

telephone conversation and any other retrievable data processing card, electronic data or metadata,

or any other written, electronic, recorded, transcribed, punched, taped, filmed or graphic matter

however produced or reproduced to which you have access.

               D.      The term    ou means you and your representatives, attorneys, employees,

agents, executors, affiliates, or anyone acting or purporting to act on your behalf.

                                   DOCUMENT REQUESTS

               1.      All Documents constituting or concerning communications with Lawrence

Shewark, including, but not limited to: all written or electronic materials; phone records; billing

records; and documents sufficient to identify all phones or other communication devices in your

possession, custody, or control.
               2.       All Documents constituting or concerning communications with any

person concerning Lawrence Shewark, Rita Dave, Mark Pucci, and/or David Douglas, including,

but not limited to: all written or electronic materials; phone records; and billing records.



                                                              DAVID B. SHANIES LAW OFFICE
Dated:         March 6, 2019
               New York, New York

                                                        By:
                                                              David B. Shanies
                                                              Joel A. Wertheimer
                                                              411 Lafayette Street, Sixth Floor
                                                              New York, NY 10003
                                                              (212) 951-1710 (Tel)
                                                              (212) 951-1350 (Fax)
                                                              david@shanieslaw.com
                                                              joel@shanieslaw.com

                                                              Attorneys for Plaintiff Rita Dave


TO:            Kyle Wood, Esq.
               Suffolk Count Attorne s Office
               100 Veterans Memorial Highway
               Hauppauge, New York 11788

               Attorney for Defendants
